Citation Nr: 1746835	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include arthritis.

2.  Entitlement to a rating in excess of 10 percent for epicondylitis of the left elbow.

3.  Entitlement to a rating in excess of 10 percent for epicondylitis for the right elbow.

4.  Entitlement to a rating in excess of 10 percent for a right groin strain.

5.  Entitlement to a compensable rating for tinea pedis.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1975 to October 1975 and from February 1976 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was most recently before the Board in May 2016, at which time it was remanded for additional development.  It has now been returned to the Board for further appellate action.  

The issues of entitlement to service connection for a left knee disability and entitlement to an increased rating for epicondylitis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right groin strain is manifested by moderate injury to muscle group XIV. 

2.  The Veteran's tinea pedis affects less than 5 percent of his entire body, less than 5 percent of exposed areas, and does not require more than topical treatment. 
 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right groin strain have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5314 (2017).  

2.  The criteria for a compensable rating for tinea pedis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805, 7813 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Right Groin Strain

The Veteran is currently assigned a 10 percent disability rating for a right groin strain pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314 (2017).  

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.73 (2017).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  

A "moderate" disability of the muscles consists of a loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  A "moderately severe" disability of the muscles consists of indications of palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  A "severe" disability of the muscle is consistent with evidence of palpation showing loss of deep fascia or muscle substance, or soft, flabby muscles which swell and harden abnormally in contraction.  38 C.F.R. § 4.56 (2017). 

In September 2009, the Veteran was afforded a VA examination wherein the examiner found no scars, bony deformities, or pain with range of motion measurements.  The Veteran underwent a subsequent VA examination in September 2010.  The Veteran complained of increased frequency, duration, and intensity of groin pain.  The Veteran explained that his pain was aggravated by walking.  The examiner noted that the Veteran's muscle bulk, tone and strength were normal.  There were no scars or bony deformities found and no neurologic involvement was exhibited.  The examiner noted that there was no evidence of herniation.  Range of motion measurements revealed right hip flexion to 90 degrees, with no additional functional impairment due to pain or fatigue following repetitive motion testing.  There was no trochanteric tenderness to palpation.  The examiner diagnosed chronic right groin strain. 

In November 2010, an X-ray of the right hip revealed mild, bilateral superior hip joint space narrowing, indicative of early degenerative joint disease.  The treatment provider diagnosed groin pain, right side and noted that it might be a chronic sports hernia.  Follow-up imaging was conducted in November 2011, and the examiner noted overall impression as a negative right groin ultrasound. 

In a March 2013 treatment note, the Veteran was noted to report consistent loss of power, fatigue, pain, and weakness in his right hip.  At the Veteran's November 2013 Decision Review Officer (DRO) hearing, he testified that he had sharp pain while sitting down if he got up too quickly.  He further noted that he could not walk too quickly, and needed to limit walking distance, as well as issues bending down.  

At a June 2016 VA examination, the examiner noted weakness of the Veteran's right side which was consistent, as well as a lowered threshold of fatigue.  The examiner noted the presence of a non-penetrating injury, but an absence of scars, fascial defects, or muscle injuries which affected muscle substance or function.  Muscle strength testing in his hip was a 4/5 on his right side, and a 5/5 on his left hip.  The Veteran denied using any assistive devices.  

At the most recent, July 2016 VA examination, the examiner reiterated many of the findings found above.  The examiner diagnosed a non-penetrating muscle injury, and described it as a muscle strain which affected the Veteran's medial thigh muscles as well as his right pelvic girdle muscles.  The examiner noted an absence of scars, fascial defects, or muscle injuries affecting muscle substance or function.  The Veteran was noted to have consistent loss of power, fatigue, and pain in his right side.  The examiner noted that all symptoms and limitations were due to pain at the right groin and anteromedial thigh.  Muscle strength testing was 4/5 on the right, and 5/5 on the left.  There was no muscle atrophy and assistive devices were not required for ambulation.  The examiner opined that deficits in movement were due to pain limitations and not likely true muscle weakness and that they did not impact the Veteran's ability to work.  

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has symptoms of his right groin strain worse than those noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right groin strain.  In this regard, the medical evidence of record establishes that the Veteran's muscle injury is no more than moderate in severity.  There is occasional pain and complaints of weakness and fatigue.  The record clearly indicates that the Veteran does not have loss of deep fascia or muscle strength, and there is no bone, nerve, vascular, tendon, or joint involvement.  The Veteran reported that he experienced some fatigue and incoordination as a result of his right groin strain, but examination showed that there was no significant decrease in strength or functional impairment as a result.  While there was slight limitation of motion, the Veteran's symptoms, both lay and medical, are not equivalent to those expected for a moderately severe muscle injury.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's right groin strain.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2017).



Increased Rating for Tinea Pedis

Tinea pedis is rated under Diagnostic Code 7813.  That code directs that the disability should be rated as disfigurement of the head, face or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806); depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2017). 

The Veteran has asserted that he should have a higher rating for tinea pedis because his level of impairment is worse than contemplated by the currently assigned rating.

At an October 2008 VA examination, the Veteran reported that he was under no treatment for his skin disability.  He reported frequently scraping skin off of his feet, but reported that he did not need any prescribed medication, corticosteroids, or immunosuppressive therapy.  The examiner further noted mild scaliness of the right foot, and that the percentage of exposed skin was less than 1 percent, and the percentage of the total body involved was less than 1 percent.  

At a September 2009 VA examination, the examiner noted small hyper-pigmented poplar lesions, and estimated that they encompassed 2 percent of total body skin surface area, with the exposed skin including approximately 5 percent of total skin surface area. 

At a September 2010 VA examination, the Veteran denied any pain, fever, or weight loss associated with his skin disorder.  The Veteran reported that he was using a topical cream, applied twice a day.  The examiner opined that 23 percent of exposed areas were affected, with the percentage of the entire body affected being 3 percent. 

At a March 2013 VA examination, the examiner noted that the Veteran's skin disability mostly resided on his right foot; that it did not cause disfigurement of the head, face, or neck; that there were no benign or malignant neoplasms; and that there were no systemic manifestations of any skin disorder.  The examiner noted that the Veteran was only treated with topical medications, including creams and lotions, the use of which was near-constant.  The Veteran explicitly denied having had any treatment or procedures other than topical medications.  The examiner noted that the Veteran had infections of the skin which covered 5 percent of total body area, and 5 percent of exposed areas.  The Veteran reported that his foot itched frequently and that it caused disruptions in his day. 

In June 2016, the Veteran underwent another VA examination.  The examiner again noted an absence of scarring or disfigurement of the head, face, or neck; and an absence of benign or malignant skin neoplasms.  The Veteran again reported that he used only oral or topical medications, and specifically identified the cream as clotrimazole, and reported near constant use while denying any other systemic treatments.  The examiner found that the Veteran had infections of the skin covering 5 percent or less of the Veteran's total body area, and none of the Veteran's exposed body area.  

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has symptoms of tinea pedis worse than those noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to a compensable rating for tinea pedis.  The Board acknowledges that the examiner in the September 2010 VA examination noted 23 percent of exposed areas were affected.  However, the Board concludes that, specifically, that finding is wholly inconsistent with all other medical evidence of record.  Further, the examiner goes on to state that only 3 percent of the Veteran's total body area is affected, which strengthens the Board's finding that the indicated 23 percent of the Veteran's exposed body area noted as affected was erroneously written or dictated.  The Board further notes that as other VA examinations noted a 5 percent or less affected area both before and after the September 2010 VA examination, and given how regularly the Veteran sought treatment for various ailments, had the Veteran's skin infection spread so rapidly and severely, the Board is of the opinion that he would have sought immediate medical treatment for such.  The Veteran's treatment notes, including for that period of time, are of record and in fact, no treatment for tinea pedis is found.  Beyond that, there is no evidence of record indicating that at least 5 percent of the Veteran's body or at least 5 percent of the Veteran's entire body was affected by tinea pedis.  Additionally, while the Veteran was noted to use a topical corticosteroid cream for treatment of his tinea pedis, he has not been prescribed intermittent systemic therapy or immunosuppressive drugs for treatment.  The Board acknowledges the Veteran's report, as well as his wife's report, of severe symptoms of tinea pedis.  However, the Board is bound by the rating criteria and cannot award a higher rating for symptoms not contemplated by the rating criteria.  The examination considered those reported symptoms in making findings and the Board has considered that evidence in assigning the appropriate rating.  Therefore, entitlement to a compensable rating for tinea pedis is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2017). 


ORDER

Entitlement to a rating in excess of 10 percent for a right groin strain is denied. 

Entitlement to a compensable rating for tinea pedis is denied.


REMAND

Regrettably, the Board finds that additional development is required before the remaining claims on appeal are decided.

With regard to the Veteran's claim of entitlement to service connection for a left knee disability, the Veteran has reported a chronic disability as a result of his active service.  Specifically, the Veteran reported an abrasion wound to his left knee while on active duty and that he routinely required treatment as a result.  The Veteran's service treatment records (STRs) did in fact indicate an abrasion wound to his left knee in October 1982.  The examiner noted signs of infection, with range of motion limited to 90 degrees.  The examiner recommended betadine scrub and advised the Veteran to keep the wound uncovered.  At the Veteran's separation examination in April 1997, he denied any knee disabilities.  

Post-service treatment records indicated that the Veteran has sought treatment for his left knee disability.  In January 2012, private treatment notes indicated that the Veteran complained of aching in his left knee, which he reported as persisting for quite some time.  In June 2016, treatment notes indicated complaints of joint pain and swelling in his left knee; however, the Veteran reported that he was still able to do activities of daily living.  Private treatment notes from July 2016 once again showed the Veteran reporting pain and swelling in his left knee which he stated had occurred for years.  The Veteran reported grinding and locking of his left knee, and treatment with Motrin.  The examiner noted mild crepitus and tenderness on palpation, with pain elicited by motion, possible clicking and mild pain.  

In light of the Veteran's in-service left knee injury as well as current symptoms, reports of pain, and medical treatment; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claims for higher ratings for bilateral epicondylitis, the Board notes that in a recent decision for the United States Court for Veterans Claims (Court), it was determined that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2017); 38 C.F.R. § 4.59 (2017).  A review of the record shows that the Veteran was most recently afforded VA examinations in July 2016.  A review of those examination reports fails to show findings that are consistent with the holding in Correia. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his bilateral elbow disabilities.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any current left knee disability.  Any indicated studies should be performed.  The claims file must be made available to, and reviewed by the examiner.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any current left knee disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.  The examiner should specifically consider any reports of treatment for left knee injuries noted in the Veteran's STRs when making a determination. 

The rationale for all opinions expressed must be provided. 

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's bilateral elbow disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide all information required for rating purposes, to specifically include both active and passive range of motion testing.  The examiner should also provide weight-bearing and non-weight bearing range of motion testing for the weight-bearing joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted. 

5.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


